DETAILED ACTION
Applicants’ request for continued examination of September 1, 2020, in response to the action mailed March 24, 2020, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 20-21 have been amended, and claims 25-33 have been added.  Claims 20-33 are pending.  
Based on presentation of claims herein and the sequence listing filed September 1, 2020, the elected invention is directed to polynucleotides encoding the polypeptide of SEQ ID NO: 1 comprising, at positions 495-499, the peptide of SEQ ID NO:  19 (CFESY).  Claims 25-33 are withdrawn as directed to non-elected subject matter.  Claims 20-24 are herein considered.	
Effective Filing Date
The effective filing date granted for the instant claims is March 11, 2014, the filing date of US 61/951,196, which disclosed the recited subject matter 
AIA -First Inventor to File Status
Based on the US effective filing date of March 11, 2014, the present application is being examined under the AIA , first to file provisions.
Claims-Objections
For improved grammar the phrase ‘C-terminal portion encodes a mutation at the nucleic acids which encode amino acid nos. 495-499 of the fusion protein consisting of CFESY (SEQ ID NO: 19)’ in claim 1 should be corrected to ‘C-terminal portion encodes a mutation at the nucleic acids which encode amino acid nos. 495-499 of the fusion protein wherein the mutated amino acids consists of CFESY (SEQ ID NO: 19)’.
Specification-Objections
Objection to the specification for failing to identify the specific protein sequences referred to as "wild type" and "M.SssI methyltransferase", as explained in the prior action, is withdrawn for the following reasons.  Applicants have stated on the record that the phrase “Methyltransferase M.SssI” and terms “SssI”, “wildtype”, “wild-type”, and “wild type” mean the 
  	Regarding the amino acid position numbering of SEQ ID NO:  1 vs the wild-type protein encoded by Acc# X17195, as set forth by P15840.3, applicants state the following.
	In the specification, Applicants' refer to the target amino acid sequence motif location in the wild type M.Sssl protein (i.e. AA's 297-301), however, in the expressed protein (SEQ ID NO: 1) of the vector (SEQ ID NO: 5), the target motif amino acids are located further toward the C-terminal end of the expressed protein, which as the Examiner found when doing an alignment, AA 495-499 of SEQ ID NO: I (CFESY) and (PFCSY) in SEQ ID NO: 2. Thus, the nucleotide sequences are correct and fully supported by the specification. Applicants have amended claim 20 accordingly to recite AA 495-499 instead of AA 297-301. Applicants note that this sequence is highlighted in the annotated SEQ ID NOS: 1 and 5 that were provided the Examiner in response to the Restriction Requirement.

Objection to the specification for failing to provide antecedent basis for ‘SEQ ID NO:  3’, ‘SEQ ID NO:  4’, and ‘SEQ ID NO:  6’, as recited in claims 21 and 23, is maintained1.  In response applicants argue that amended claim 20 recites the corrected amino acid location for the target motif and SEQ ID NOS: 3 and 4 disclose the nucleotide sequence for the CFESY and PFCSY motifs in the target motif position of the DNA sequence of SEQ ID NOS: 5 and 6.  It is acknowledged that claim 1 has been amended to recite SEQ ID NO:  19, which is 5 amino acids.  However, the amendment is not to the specification, which is objected to herein.  Moreover, pointing to a 5 amino acid peptide is not support for full-length SEQ ID NO:  3, 4, and 6. 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Rejection of claims 21 – 24 under 35 U.S.C. 112, (b), because the phrase "M.Sssl methyltransferase renders the claims indefinite is withdrawn for reasons discussed above under objection to the specification. Applicants have stated that "M.SssI methyltransferase" means the 
Claims 20-24 are herein rejected under 35 U.S.C. 112, (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
 For claim 20, the phrase “amino acid nos. 495-499”, without reference to a specific sequence, renders the claim indefinite.  The skilled artisan would not know the metes and bounds of the recited invention.  It is suggested that applicants’ representative contact the examiner to discuss this issue. 	
 Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
Rejection of claims 21-24 under the judicially approved “improper Markush grouping” doctrine because, as explained in the prior action, each of claims 21 and 23 encompasses an improper Markush grouping of alternatives is maintained.  In response, applicants state the following, which is not found to be persuasive for the reasons in each reply.
With regards to claim 21, Applicants have amended the claim to recite one amino acid motif and present dependent claims 25-31 with the remaining members of the group, rendering this rejection moot. Reply: The proteins encoded by SEQ ID NO:  4 has ‘PFCSY’, not CFESY (SEQ ID NO:  19), which is the elected invention.
Reply:	 None of the three forward proteins encoded by SEQ ID NO:  6 comprise SEQ ID NO:  19, as per the elected invention.  
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement/Written Description
In the prior action claims 21-24 were not rejected under 35 U.S.C. 112, first paragraph/enablement and written description, for the following reasons.  Claims 20-24 herein are not rejected for the same reasons, which are reiterated and expanded based on claim amendments and applicants’ statements on the record.
The prior action assumed that that the phrase ‘M.SssI methyltransferase’ means the protein encoded by accession number X17195.1, as set forth by Uniprot P15840.3 (Renbaum et al, Nucleic Acids Res. 18 (5), 1145-1152).  Applicants have stated that this is so (remarks herein, p8).  The specification discloses that the objective of the instant invention is the replacement of residues 297-KFNSE-301 in said protein with amino acids providing additional 
 In the instant filing applicants traverse the prior ‘rejection’ (11p).  Since no rejection was made, no response to applicants’ comments is provided. 
Allowable Subject Matter
No claims are allowable.
 All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner 

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	 

/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It was also noted that the specification fails to provide antecedent basis for “SEQ ID NO:  1; hwoever said phrase is not recited in the instant claims.